No. 99-10677
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10677
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALBERTO AMAYA, also known as Victor Mondargon,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CR-23-1-D
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Alberto

Amaya has filed a brief as required by Anders v. California, 386
U.S. 738 (1967), and Amaya has filed a response in which he

argues that he should have been sentenced as either a minor or a

minimal participant in the offense because he was merely a “mule”

who was not otherwise involved in the offense; that the district

court should have applied the U.S.S.G. § 5C1.2 “safety valve”

provisions in determining his sentence; and that counsel was

ineffective for failing to argue the foregoing sentencing issues.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-10677
                               -2-

Amaya’s arguments are without merit and our independent review of

the briefs and record discloses no nonfrivolous issue.

Accordingly, counsel is excused from further responsibilities

herein, and the appeal is dismissed.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.